              Case 3:20-cv-02693-EMC Document 32 Filed 10/08/20 Page 1 of 2



1    LOUIS A. LEONE, ESQ. (SBN: 099874)
     CLAUDIA LEED, ESQ. (SBN: 122676)
2
     ANNE B. MILLER, ESQ. (SBN: 178683)
3    LEONE & ALBERTS
     A Professional Corporation
4    1390 Willow Pass Road, Suite 700
5
     Concord, CA 94520
     Telephone:    (925) 974-8600
6    Facsimile:    (925) 974-8601
     E-Mail: lleone@leonealberts.com; cleed@leonealberts.com; amiller@leonealberts.com
7

8
     Attorneys for Defendants

9    JOHN L. BURRIS, ESQ. (SBN: 69888)
     BENJAMIN NISENBAUM, ESQ. (SBN 222173)
10   JAMES COOK, ESQ. (SBN 300212)
11
     LAW OFFICES OF JOHN L. BURRIS
     Airport Corporate Centre
12   7677 Oakport Street, Suite 1120
     Oakland, California 94621
13   Telephone: (510) 839-5200
14
     Facsimile: (510) 839-3882
     E-Mail: john.burris@johnburrislaw.com; bnisenbaum@hotmail.com
15            james.cook@johnburrislaw.com
16   Attorneys for Plaintiff, VANCE GATTIS, an individual
17
                                 THE UNITED STATES DISTRICT COURT
18
                                 NORTHERN DISTRICT OF CALIFORNIA
19

20
     VANCE GATTIS, an individual,                             Case No.: 3:20-cv-02693-EMC

21                  Plaintiff,                                STIPULATION AND [PROPOSED]
                                                              ORDER RE: DISMISSING CERTAIN
22                                                            CAUSES OF ACTION WITH
            vs.
                                                              PREJUDICE
23
     CITY OF ANTIOCH, a municipal corporation;
24   TAMMANY BROOKS, individually and in his
     capacity as Chief of Police for the ANTIOCH
25
     POLICE DEPARTMENT; MORTEZA AMIRI,
26   individually and in his capacity as Police Officer for
     the ANTIOCH POLICE DEPARTMENT; ERIK
27   NILSEN, individually and in his capacity as Police
     Officer for the ANTIOCH POLICE DEPARTMENT;
28
     JAMES COLLEY, individually and in his capacity as
     Police Officer for the ANTIOCH POLICE
                                                       1

     STIPULATION AND [PROPOSED] ORDER RE: DISMISSING                     Case No. 3:20-cv-02693-EMC
     CERTAIN CAUSES OF ACTION WITH PREJUDICE
              Case 3:20-cv-02693-EMC Document 32 Filed 10/08/20 Page 2 of 2



1    DEPARTMENT; ERIC ROMBOUGH, individually
     and in his capacity as Police Officer for the
2
     ANTIOCH POLICE DEPARTMENT; and DOES 1-
3    50, inclusive, individually, jointly and severally,

4                   Defendants.
5

6           The parties to the above captioned action hereby stipulate by and through their undersigned
7    counsel of record as follows:
8           Plaintiff hereby dismisses with prejudice the First, Second and Fourth Causes of Action with
9    prejudice.
10   IT IS SO STIPULATED.
11   Dated: October 7, 2020              LEONE & ALBERTS
12
                                      By:__s/Claudia Leed_________________
13
                                         CLAUDIA LEED, ESQ.
14                                       Attorney for Defendants CITY OF ANTIOCH,
                                         TAMMANY BROOKS, MORTEZA AMIRI, ERIK NILSEN,
15                                       JAMES COLLEY and ERIC ROMOUGH
16
     Dated: October 7, 2020              LAW OFFICES OF JOHN L. BURRIS
17

18                                    By:__s/James Cook________________
                                         JAMES COOK, ESQ.
19                                       Attorney for Plaintiff VANCE GATTIS
20
                                          [PROPOSED] ORDER
21
            Pursuant to stipulation and good cause showing, IT IS SO ORDERED.
22

23                   8 2020
     Dated: October ___,                                        _____________________________
                                                                Hon. Edward M. Chen
24                                                              United States District Judge
25

26

27

28



                                                       2

     STIPULATION AND [PROPOSED] ORDER RE: DISMISSING                    Case No. 3:20-cv-02693-EMC
     CERTAIN CAUSES OF ACTION WITH PREJUDICE
